Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This is a Non-Final first action on the merits for the application filed 7/2/2021.  Preliminary amendments were also filed on 7/2/2021 which amended claims 1, 3-11, and 13-21 and cancelled claims 2 and 12.  Therefore, claims 1, 3-11, and 13-21 are pending and addressed below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/2/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 recites, “An advertising system comprising one or more computers configured with a program to perform operations comprising.”  The specification does not mention “and advertising system comprising one or more computers configured with a program”.  Paragraph 0001 states, “The present invention relates to an advertising method and an advertising device.”  Paragraph 0029 states, “In order to solve the above p1·oblems, a computer program of the present invention includes instructions to operate the above-described advertising device.”  All of the steps described in the specification are performed by the advertising device.  The specification also does not mention if the advertising device comprises one or more computers or that the computers are configured with a program.  .  Therefore, it appears that the inventors did not have possession of this claim limitation at the effective filing date.  The Examiner suggests amending the system claim to “an advertising device comprising”. 
Claim 13-20 are also rejected because of their dependencies on claim 11.
Claim 21 recites, “A non-transitory computer-readable medium storing a computer program comprising instructions to cause one or more computers to perform operations comprising.” Paragraph 0001 states, “The present invention relates to an advertising method and an advertising device.”  Paragraph 0029 states, “In order to solve the above p1·oblems, a computer program of the present invention includes instructions to operate the above-described advertising device.”  All of the steps described in the specification are performed by the advertising device.  The disclosure does not mention a non-transitory computer-readable medium or one or more computers.  Therefore, it appears that the inventors did not have possession of this claim limitation at the effective filing date.  The Examiner suggests cancelling claim 21.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 21 recite, “providing a visitor of the website with an advertisement set in advance in the display step.”  It is unclear to which “display step” this limitation is referring since claim 1 does not recite any limitations having to do with displaying before this limitation.  Therefore, claim 1 is indefinite.  For purpose of examination, this limitation will be interpreted as “providing a visitor of the website with an advertisement set in advance.”  
Claims 3-10 are also rejected because of their dependencies on claim 1.
Claim Rejections - 35 USC § 101
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-11, and 13-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 11, and 21 recite an advertising method comprising: an advertising system comprising one or more computers configured with a program to perform operations comprising: a non-transitory computer-readable medium storing a computer program comprising instructions to cause one or more computers to perform operations comprising: collecting, during an event, position information over time on each of players who participates in the event; reproducing and displaying the event based on the position information on a website by combining information including the position information on each of the players with a virtual reality or real space using an avatar corresponding to each of the players whose position information is collected; and providing a visitor of the website with an advertisement set in advance in the display step, wherein reproducing and displaying the event further comprises, when a preferred player is selected among the players, reproducing the event by displaying a screen on which an avatar corresponding to the selected player appears in center or by displaying the screen from a viewpoint of the avatar corresponding to the selected player, while the selected player is changed to a newly selected player among the players by entering the information on the newly selected player or by selecting an avatar corresponding to the newly selected player on the screen, reproducing the event by displaying the screen on which the avatar corresponding to the newly selected player appears in center or by displaying the screen from a viewpoint of the avatar  corresponding to the newly selected player, and providing the visitor of the website with an advertisement comprises setting the advertisement in the avatar corresponding to each of the players on respective screens on which the display is changed, and when the visitor changes the display of the event in the display step by entering the information on the newly selected player or by selecting the corresponding avatar on the screen, setting the advertisement in the avatar corresponding to the newly selected player is provided, to the visitor, on the respective changed screens.
Step 2A, Prong 1:  These limitations are drafted in a method, a system, and a non-transitory computer-readable medium, and these limitations, except for the italicized portions, under their broadest reasonable interpretations, recites certain methods of organizing human activity.  The claimed invention collects information, reproduced and displays information, entering or selecting information, reproducing the event by displaying information, providing an advertisement, and entering or selecting information, and setting the advertisement, which are advertising and marketing behaviors. The Examiner notes that although the claim limitations are summarized, the analysis regarding subject matter eligibility considers the entirety of the claim and all of the claim elements individually, as a whole, and in ordered combination.
Step 2A, Prong 2:  This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements, as italicized above, of one or more computers configured with a program to perform operations, a non-transitory computer-readable medium storing a computer program comprising instructions to cause one or more computers to perform operations, a screen, and a website are computing elements that are recited at a high-level of generality (i.e., as a generic device performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a computer.  Accordingly, these additional elements when considered individually or as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of one or more computers configured with a program to perform operations, a non-transitory computer-readable medium storing a computer program comprising instructions to cause one or more computers to perform operations, a screen, and a website are just generic computing elements.  The specification does not provide any indication that these computing elements are anything other than a generic, off-the-shelf computer component. Therefore, the independent claims are not patent eligible.
Dependent claims 3-10 and 13-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitations fail to establish that the claims are not directed to the same abstract idea of independent claims 1, 11, and 21 without significantly more.  
Dependent claims 3-7, 10-15, and 17-23 appear to merely limit various options to the transaction data, internet browsing history, marketing message, and the analysis results and do not add significantly more than the idea. 
 Claim 3 recites, “providing information at a time of the event on a player among the players when the visitor of the website of the event reproduced in the display step selects the player.”  This is just providing information which is part of the abstract idea of the independent claims. The website is just a generic website as explained above.
Claim 4 recites, “selecting other players among the players in addition to the selected player as a main player so as to compare respective records of the selected players in the event.”  This is just selecting information which is part of the abstract idea of the independent claims.
Claim 5 recites, “comprising, when the preferred player is selected, providing the visitor of the website with an advertisement comprises providing an advertisement of a company that sponsors the selected player.”  This is just providing an advertisement which is part of the abstract idea of the independent claims. The website is just a generic website as explained above.
Claim 6 recites, “wherein reproducing and displaying the event comprises showing an avatar registered by each of the players to another player who is registered as a friend by a corresponding player among the players.”  This is just showing information which is part of the abstract idea of the independent claims.
Claim 7 recites, “wherein reproducing and displaying the event comprises displaying a second avatar in such a manner that the second avatar is superimposed on the display of the avatar in the event currently displayed, and wherein the second avatar is prepared based on information collected on a corresponding player in another event.”   This is just displaying information superimposed over other information which is part of the abstract idea of the independent claims.
Claim 8 recite, “comparing a record of the preferred player to a record of the player corresponding to the second avatar in the other event.”  This is just comparing information which is directed to mental processes and is not significantly more.
Claim 9 recites, “wherein reproducing and displaying the event comprises displaying a number of the avatars in the virtual reality or real space is limited using filtering conditions set in advance.”  This is just displaying information which is part of the abstract idea of the independent claims.
Claim 10 recites, “wherein providing the visitor of the website with an advertisement comprises showing the advertisement in the virtual reality or real space.”  This is just showing information which is part of the abstract idea of the independent claims. The website is just a generic website as explained above.
Claim 13 recites, “wherein the one or more computers is configured with the program to perform operations further comprising: displaying, when a player among the players is selected in the website, information at a time of the event on the selected player.” This is just displaying information which is part of the abstract idea of the independent claims. The additional elements of a website and the one or more computers are generic as explained above.
Claim 14 recites, “wherein the one or more computers is configured with the program to perform operations further comprising: displaying. when one or more other players among the players in addition to the selected player as a main player are selected. one or more records on the one or more other players in the event in addition to a record of the main player in the event to compare the record of the main player with the one or more records on the one or more other players in the event.”  This is just displaying information which is part of the abstract idea of the independent claims. The additional elements of the one or more computers are generic as explained above.
Claim 15 recites, “wherein the advertisement comprises an advertisement of a company that sponsors the selected player.”  This is just further limiting the advertisement of the independent claims and is part of the abstract idea of the independent claims.
Claim 16 recites, “wherein when another player among the players in the event has been registered as a friend of the selected player, another avatar corresponding to the another player in addition to the avatar corresponding to the selected player are displayed on the screen.”  This is just displaying information and is part of the abstract idea of the independent claims. As explained above, the screen is just generic.
Claim 17 recites, “wherein the avatar corresponding to the selected player in the event and a second avatar for the selected player are displayed on the screen wherein the second avatar generated based on information collected on the selected player in another event.”   This is just displaying information and is part of the abstract idea of the independent claims. As explained above, the screen is just generic.
Claim 18 recites, “wherein a record of the selected player and a record of the selected player corresponding to the second avatar in the another event are displayed on the screen.”  This is just further limiting the information on the selected player and is part of the abstract idea of the independent claims. As explained above, the screen is just generic.
Claim 19, recites, “wherein a number of the avatars displayed in the website is limited using filtering conditions set in advance.”  This is just limiting information which is part of the abstract idea of the independent claims. The website is just a generic website as explained above.
Claim 20 recites, “wherein the advertisement is displayed in the virtual reality or real space.”  This is just further limiting the advertisement and is part of the abstract idea of the independent claims
As such, when claims 1, 3-11, and 13-21 are considered individually, as a whole, or in combinations, the claims are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tawiah (P. G. Pub. No. 2009/0189982).

Regarding claim 11, Tawiah teaches
an  advertising system comprising one or more computers configured with a program to perform operations comprising ([0035]):
collecting, during an event, position information over time on each of players who participates in the event ([0057] "Referring to FIGS. 3-6, the arena, pitch, or field 210 may have a plurality of cameras set up that will capture and record the game action in real -time. In doing so, the cameras of the data recording system 202 generally will track each individual player or athlete's position and movement (e.g., direction, speed, acceleration and/or any other measurement of the athlete's athletic performance).");
reproducing and displaying the event on a website based on the position information by combining information including the position information on each of the players with a virtual reality or real space using an avatar corresponding to each of the players whose position information is collected ([0062] "FIGS. 5 and 6 illustrate that during the event, gan1e, or competition, the data recording system 202 may record the position of each athlete and the ball or puck. The movement of each may be calculated as the rate of change of the position of each as determined by the data recording system 202. Once the data recording system 202 captures and computes the position and movement of each athlete and the ball or puck, the resulting position and movement data may be stored for later analysis or strean1ed in real time to end users. For each embodiment, the position and movement data may be analyzed to thereafter or in real-time reproduce the event, game, or competition. For example, the bandwidth required to stream position and movement data for reconstruction into a virtual event, game, or competition, for example by a computer user who is watching the event, game, or competition in real-time over the Internet, may be substantially less than the bandwidth required to stream the live video feed itself." other athletes and events. [0067] "When the display engine 204 reconstructs the event, competition, or game from data recorded and/or streamed in substantially real time from the data recording system 202, it may reproduce the athletes as avatars. An avatar may be a virtual representation of appearance of the athlete themselves or may be any other suitable avatar. For example, a viewer may be entertained by replacing the avatar of a star soccer or football player with an avatar that resembles or reflects his or herself." Fig. 10 shows that the displaying is on the MVP website.);
when a player is selected among the players in the website, reproducing the event by displaying a screen on which an avatar corresponding to the selected player appears in center with an advertisement set for the avatar corresponding to the selected player or by displaying a screen from a viewpoint of the avatar corresponding to the selected player with the advertisement set for the avatar corresponding to the selected player ([0068] "During the viewing or replay of an event, competition, or game, a viewer may select an individual athlete or team to review their athletic performance metrics as introduced above. For example, as illustrated by FIG. 10, upon selection of an individual ( e.g., by mouseover or the like), the display engine 204 may display the name of the athlete, their number or other identifier, and one or more summary statistics pertaining to the athletic performance of the athlete. Further, as illustrated by FIG. 11, the viewer may choose to view more detailed athletic performance statistics and/or details related to the athlete's team and position. For example, the athletic performance metrics may represent current or real time athletic performance ( e.g., current speed) or may reflect accumulated or average athletic performance ( e.g., total distance run, average speed, and the like)." (Fig. 100 shows "Fat Tony" that the avatar corresponding to the selected player appears in the center.); and when the selected player is changed to a newly selected player among the players in the website by entering the information on the newly selected player or by selecting an avatar corresponding to the newly selected player on the screen, reproducing the event by displaying a screen on which the avatar corresponding to the newly selected player appears in center with an advertisement set for the avatar corresponding to the newly selected player or by displaying a screen from a viewpoint of the avatar corresponding to the newly selected player with the advertisement set for the avatar corresponding to the newly selected player ([0068] "During the viewing or replay of an event, competition, or game, a viewer may select an individual athlete or team to review their athletic performance metrics as introduced above. For example, as illustrated by FIG. 10, upon selection of an individual ( e.g., by mouseover or the like), the display engine 204 may display the name of the athlete, their number or other identifier, and one or more summary statistics pertaining to the athletic performance of the athlete. Further, as illustrated by FIG. 11, the viewer may choose to view more detailed athletic performance statistics and/or details related to the athlete's team and position. For example, the athletic performance metrics may represent current or real time athletic performance ( e.g., current speed) or may reflect accumulated or average athletic performance ( e.g., total distance run, average speed, and the like)." (Fig. 100 shows "Fat Tony" that the avatar corresponding to the selected player appears in the center. Tawiah does not explicitly explain that a visitor can change the selected player to a new selected player, however, if the visitor can choose one player, then the visitor can choose another player.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the different embodiments of the system of Tawiah because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces and it would have been predictable to one of ordinary skill in the art and also because of [0091] of Tawiah.

Regarding claim 13, Tawiah teaches
the advertising system according to claim 11, wherein the one or more computers is configured with the program to perform operations further comprising: displaying, when a player among the players is selected in the website, information at a time of the event on the selected player ([0062] "FIGS. 5 and 6 illustrate that during the event, gan1e, or competition, the data recording system 202 may record the position of each athlete and the ball or puck. The movement of each may be calculated as the rate of change of the position of each as determined by the data recording system 202. Once the data recording system 202 captures and computes the position and movement of each athlete and the ball or puck, the resulting position and movement data may be stored for later analysis or strean1ed in real time to end users. For each embodiment, the position and movement data may be analyzed to thereafter or in real-time reproduce the event, game, or competition. For example, the bandwidth required to stream position and movement data for reconstruction into a virtual event, game, or competition, for example by a computer user who is watching the event, game, or competition in real-time over the Internet, may be substantially less than the bandwidth required to stream the live video feed itself." other athletes and events. [0067] "When the display engine 204 reconstructs the event, competition, or game from data recorded and/or streamed in substantially real time from the data recording system 202, it may reproduce the athletes as avatars. An avatar may be a virtual representation of appearance of the athlete themselves or may be any other suitable avatar. For example, a viewer may be entertained by replacing the avatar of a star soccer or football player with an avatar that resembles or reflects his or herself." Fig. 10 shows that the displaying is on the MVP website.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the different embodiments of the system of Tawiah because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces and it would have been predictable to one of ordinary skill in the art and also because of [0091] of Tawiah.

Regarding claim 14, Tawiah teaches
the advertising system according to claim 11 , wherein the one or more computers is configured with the program to perform operations further comprising: displaying. when one or more other players among the players in addition to the selected player as a main player are selected. one or more records on the one or more other players in the event in addition to a record of the main player in the event to compare the record of the main player with the one or more records on the one or more other players in the event ([0069] "FIG. 13 illustrates additional details for the event, competition, or game. For example, the display engine 204 may display a comparison between two teams and/or one or more individual athletes. More specifically, the display engine 204 may display a cumulative heat map for each team. Additionally, the display engine 204 may display statistics related to each team. For example, for an American soccer/European football game between two teams, the display engine 204 may display goals, shots on target, shots of target, blocked shots, comers won, total fouls conceded, offsides, yellow cards and red cards. The display engine 204 may display alternate and/or additional details depending on the nature of the event, competition, or game." [0070] FIG. 13 illustrates that the display engine 204 may further indicate details related to the best player on each team. In doing so, the display engine 204 may display the avatar for each player, and details associated with each player. For example, if the players are American soccer/European football players, the display engine 204 may display each player's name, age, country of origin (and/or team origin), number of goals scored, number of gan1es won, number of games lost, and/or position played. Display engine 204 may display alternate and/or additional information depending on the nature of the event, competition, or game." See also [0071].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the different embodiments of the system of Tawiah because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives or other market forces and it would have been predictable to one of ordinary skill in the art and also because of [0091] of Tawiah.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tawiah (P. G. Pub. No. 2009/0189982), in view of Lavanchy (U.S. Patent No. 6,758,754).

Regarding claim 15, Tawiah does not teach
the advertising system according to claim 11 , wherein the advertisement comprises an advertisement of a company that sponsors the selected player.
However, Lavanchy teaches
the advertising system according to claim 11 , wherein the advertisement comprises an advertisement of a company that sponsors the selected player (Column 8 lines 1-18, trading card of a specific player selected and displayed on a user interface [website] that has "sponsor logo for advertising purposes" [providing an ad of a company that sponsors the selected player]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tawiah by adding wherein the advertisement comprises an advertisement of a company that sponsors the selected player, as taught by Lavanchy, for providing branding opportunities for partners
and clients who sponsor player competition (Lavanchy,, Column 2 lines 19-20).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tawiah (P. G. Pub. No. 2009/0189982), in view of Pascal (U.S. Patent No. 9,427,661).

Regarding claim 16, Tawiah does not teach
the advertising system according to claim 11 , wherein when another player among the players in the event has been registered as a friend of the selected player, another avatar corresponding to the another player in addition to the avatar corresponding to the selected player are displayed on the screen.
However, Pascal teaches
the advertising system according to claim 11 , wherein when another player among the players in the event has been registered as a friend of the selected player, another avatar corresponding to the another player in addition to the avatar corresponding to the selected player are displayed on the screen (Column 3 lines 17-32, "Shown is the playing area (playing area, playing world, virtual city, etc.) which depicts buildings and virtual friends 200. There is no limit to the number of virtual friends that would appear walking around in the playing world. The buildings can be placed by the player as the game progresses. The virtual friends 200 are depicted walking around the playing area, entering and leaving buildings, etc. The virtual friends 200 "live" in the playing area and have an effect on the gameplay. For example, if the player owns a casino in the paying area, the virtual friends 200 can enter the casino, play and Jose money, of which the player's game credits would reflect "winning" this money from the virtual friends 200. Virtual friends 200 (also referred to as icons, friend icons, avatars, friend avatars, etc.) can also buy items in the playing area (e.g., food, etc.) and contribute to the economy of the playing area." See also column 4, lines 47-56.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tawiah by adding wherein when another player among the players in the event has been registered as a friend of the selected player, another avatar corresponding to the another player in addition to the avatar corresponding to the selected player are displayed on the screen, as taught by Pascal, in order for the player to interact with his/her friends in a virtual world (Pascal, abstract).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tawiah (P. G. Pub. No. 2009/0189982), in view of Sheehan (P. G. Pub. No. 2013/0178960).

Regarding claim 17¸Tawiah does not teach
the advertising system according to claim 11 , wherein the avatar corresponding to the selected player in the event and a second avatar for the selected player are displayed on the screen wherein the second avatar generated based on information collected on the selected player in another event.
However, Sheehan teaches
the advertising system according to claim 11 , wherein the avatar corresponding to the selected player in the event and a second avatar for the selected player are displayed on the screen wherein the second avatar generated based on information collected on the selected player in another event ([0029] "executable instructions for displaying a previous recording of tracked motion as a visual overlay onto currently tracked motion in real time; executable instructions for aligning and synchronizing previous recordings and a currently tracked motion" See also [0041] and [0042].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tawiah by adding wherein the avatar corresponding to the selected player in the event and a second avatar for the selected player are displayed on the screen wherein the second avatar generated based on information collected on the selected player in another event, as taught by Sheehan, in order to measure the deviations between the two avatars (Sheehan, [0042]).

Regarding claim 18¸Tawiah does not teach 
the advertising system according to claim 17, wherein a record of the selected player and a record of the selected player corresponding to the second avatar in the another event are displayed on the screen.
However, Sheehan teaches
the advertising system according to claim 17, wherein a record of the selected player and a record of the selected player corresponding to the second avatar in the another event are displayed on the screen ([0042] "At block 740, the method 700 further includes overlaying the previously-recorded model avatar on the real-time avatar ( or vice versa). The overlay can be done in real time or at a later time. At block 750, deviations between the two avatars can be measured constantly or at intervals. At block 760, a display or computer system can provide a warning of deviations that exceed allowable thresholds. At block 770, in some embodiments the method 700 includes recording the patient's exercise motions, real-time avatar recordings, and/ or deviations to a computer memory device for later review by  a trainer, physician, or physical therapist.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tawiah by adding wherein a record of the selected player and a record of the selected player corresponding to the second avatar in the another event are displayed on the screen, as taught by Sheehan, in order to measure the deviations between the two avatars (Sheehan, [0042]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tawiah (P. G. Pub. No. 2009/0189982), in view of Borst (P. G. Pub. No. 2011/0055734).

Regarding claim 19¸Tawiah does not teach 
the advertising system according to claim 11, wherein a number of the avatars displayed in the website is limited using filtering conditions set in advance.
However, Borst teaches
the advertising system according to claim 11, wherein a number of the avatars displayed in the website is limited using filtering conditions set in advance ([0006] "According to an aspect of the present invention a computerized system provides a graphical representation of a chat room or some other common area, such as a virtual park, in which multiple avatars or virtual characters can interact. While the user is visiting the common area with his avatar or character ( or other virtual item), the system is limited to displaying only a certain number of such items, such as, for example, 30 (or another designated quantity), in a user's viewing area (including the user's own avatar/character). Furthermore, the system may display only a subset (portion) of the common area as the viewing area displayed on the user's display." See also [0061].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tawiah by adding wherein a number of the avatars displayed in the website is limited using filtering conditions set in advance, as taught by Borst, in order to improve the efficiency of the system by limiting the number of avatars viewed by the user (Borst, [0061]).

Claims 1, 3, 4, 10, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tawiah (P. G. Pub. No. 2009/0189982), in view of Kusumoto ( P. G. Pub. No. 2005/0216346).

Regarding claims 1 and 21¸Tawiah teaches
an advertising method comprising: 
a non-transitory computer-readable medium storing a computer program comprising instructions to cause one or more computers to perform operations comprising ([0035] and [0091]):
collecting, during an event, position information over time on each of players who participates in the event ([0057] "Referring to FIGS. 3-6, the arena, pitch, or field 210 may have a plurality of cameras set up that will capture and record the game action in real -time. In doing so, the cameras of the data recording system 202 generally will track each individual player or athlete's position and movement (e.g., direction, speed, acceleration and/or any other measurement of the athlete's athletic performance).");
reproducing and displaying the event based on the position information on a website by combining information including the position information on each of the players with a virtual reality or real space using an avatar corresponding to each of the players whose position information is collected ([0062] "FIGS. 5 and 6 illustrate that during the event, gan1e, or competition, the data recording system 202 may record the position of each athlete and the ball or puck. The movement of each may be calculated as the rate of change of the position of each as determined by the data recording system 202. Once the data recording system 202 captures and computes the position and movement of each athlete and the ball or puck, the resulting position and movement data may be stored for later analysis or strean1ed in real time to end users. For each embodiment, the position and movement data may be analyzed to thereafter or in real-time reproduce the event, game, or competition. For example, the bandwidth required to stream position and movement data for reconstruction into a virtual event, game, or competition, for example by a computer user who is watching the event, game, or competition in real-time over the Internet, may be substantially less than the bandwidth required to stream the live video feed itself." other athletes and events. [0067] "When the display engine 204 reconstructs the event, competition, or game from data recorded and/or streamed in substantially real time from the data recording system 202, it may reproduce the athletes as avatars. An avatar may be a virtual representation of appearance of the athlete themselves or may be any other suitable avatar. For example, a viewer may be entertained by replacing the avatar of a star soccer or football player with an avatar that resembles or reflects his or herself." Fig. 10 shows that the displaying is on the MVP website.); 
wherein reproducing and displaying the event further comprises, when a preferred player is selected among the players, 
reproducing the event by displaying a screen on which an avatar corresponding to the selected player appears in center or by displaying the screen from a viewpoint of the avatar corresponding to the selected player ([0068] "During the viewing or replay of an event, competition, or game, a viewer may select an individual athlete or team to review their athletic performance metrics as introduced above. For example, as illustrated by FIG. 10, upon selection of an individual ( e.g., by mouseover or the like), the display engine 204 may display the name of the athlete, their number or other identifier, and one or more summary statistics pertaining to the athletic performance of the athlete. Further, as illustrated by FIG. 11, the viewer may choose to view more detailed athletic performance statistics and/or details related to the athlete's team and position. For example, the athletic performance metrics may represent current or real time athletic performance ( e.g., current speed) or may reflect accumulated or average athletic performance ( e.g., total distance run, average speed, and the like)." (Fig. 100 shows "Fat Tony" that the avatar corresponding to the selected player appears in the center.), 
while the selected player is changed to a newly selected player among the players by entering the information on the newly selected player or by selecting an avatar corresponding to the newly selected player on the screen, reproducing the event by displaying the screen on which the avatar corresponding to the newly selected player appears in center or by displaying the screen from a viewpoint of the avatar  corresponding to the newly selected player ([0068] "During the viewing or replay of an event, competition, or game, a viewer may select an individual athlete or team to review their athletic performance metrics as introduced above. For example, as illustrated by FIG. 10, upon selection of an individual ( e.g., by mouseover or the like), the display engine 204 may display the name of the athlete, their number or other identifier, and one or more summary statistics pertaining to the athletic performance of the athlete. Further, as illustrated by FIG. 11, the viewer may choose to view more detailed athletic performance statistics and/or details related to the athlete's team and position. For example, the athletic performance metrics may represent current or real time athletic performance ( e.g., current speed) or may reflect accumulated or average athletic performance ( e.g., total distance run, average speed, and the like)." (Fig. 100 shows "Fat Tony" that the avatar corresponding to the selected player appears in the center. Tawiah does not explicitly explain that a visitor can change the selected player to a new selected player, however, if the visitor can choose one player, then the visitor can choose another player.), and
Tawiah does not teach
providing a visitor of the website with an advertisement set in advance in the display step, 
providing the visitor of the website with an advertisement comprises setting the advertisement in the avatar corresponding to each of the players on respective screens on which the display is changed, and
when the visitor changes the display of the event in the display step by entering the information on the newly selected player or by selecting the corresponding avatar on the screen, setting the advertisement in the avatar 
corresponding to the newly selected player is provided, to the visitor, on the
respective changed screens.
However, Kusumoto teaches
providing a visitor of the website with an advertisement set in advance in the display step ([0050] "At operation 266, the method provides for presentation to a user of the selected advertisement group using the virtual world, wherein the users have access to the virtual world;"), 
providing the visitor of the website with an advertisement comprises setting the advertisement in the avatar corresponding to each of the players on respective screens on which the display is changed ([0066] "If the advertisement(s) are purely graphical in nature, they are presented on the 2D avatar image or 3D avatar form using means known to those of ordinary skill in the art. If they contain audio or animation or other multimedia elements, these elements are played as part of the avatars' behavior at times designated by the user or determined by the system. FIG. 5 shows a screen from an embodiment of the invention in which branding 501 is displayed on avatar 510, which is engaged in animated activity within the virtual world (hosting a party)." See also [0067].), and
when the visitor changes the display of the event in the display step by entering the information on the newly selected player or by selecting the corresponding avatar on the screen, setting the advertisement in the avatar corresponding to the newly selected player is provided, to the visitor, on the respective changed screens ([0020] "As such, according to embodiments of the invention, the interactive nature of embodiments of the invention provides a system that is changeable by a user and responsive to changes by the user, advertisers, or in the virtual world." [0086] "At selected times or places, the relevant advertisements are dynamically included in the presentation on the display(s) 132, 134, 136. Other users who are nearby in the real world are thus exposed to this advertisement. The user also sees ads placed by other users on or in connection with their displays. Server(s) 102, 104 cause the exposure of advertisements in this manner to be logged in databases 150, 154." See also [0085].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tawiah by adding providing a visitor of the website with an advertisement set in advance in the display step, providing the visitor of the website with an advertisement comprises setting the advertisement in the avatar corresponding to each of the players on respective screens on which the display is changed, and when the visitor changes the display of the event in the display step by entering the information on the newly selected player or by selecting the corresponding avatar on the screen, setting the advertisement in the avatar corresponding to the newly selected player is provided, to the visitor, on the
respective changed screens, as taught by Kusumoto, in order to provide a system that is changeable by a user and responsive to changes by the user (Kusumoto, [0020]).

Regarding claim 3¸Tawiah teaches
the advertising method according to claim 1 further comprising providing information at a time of the event on a player among the players when the visitor of the website of the event reproduced in the display step selects the player ([0068] "During the viewing or replay of an event, competition, or game, a viewer may select an individual athlete or team to review their athletic performance metrics as introduced above. For example, as illustrated by FIG. 10, upon selection of an individual ( e.g., by mouseover or the like), the display engine 204 may display the name of the athlete, their number or other identifier, and one or more summary statistics pertaining to the athletic performance of the athlete.").

Regarding claim 4¸Tawiah teaches
the advertising method according to claim 1, further comprising selecting other players among the players in addition to the selected player as a main player so as to compare respective records of the selected players in the event ([0069] "FIG. 13 illustrates additional details for the event, competition, or game. For example, the display engine 204 may display a comparison between two teams and/or one or more individual athletes. More specifically, the display engine 204 may display a cumulative heat map for each team. Additionally, the display engine 204 may display statistics related to each team. For example, for an American soccer/European football game between two teams, the display engine 204 may display goals, shots on target, shots of target, blocked shots, comers won, total fouls conceded, offsides, yellow cards and red cards. The display engine 204 may display alternate and/or additional details depending on the nature of the event, competition, or game." [0070] FIG. 13 illustrates that the display engine 204 may further indicate details related to the best player on each team. In doing so, the display engine 204 may display the avatar for each player, and details associated with each player. For example, if the players are American soccer/European football players, the display engine 204 may display each player's name, age, country of origin (and/or team origin), number of goals scored, number of gan1es won, number of games lost, and/or position played. Display engine 204 may display alternate and/or additional information depending on the nature of the event, competition, or game." See also [0071].).

Regarding claim 10¸Tawiah does not teach
the advertising method according to claim 1, wherein providing the visitor of the website with an advertisement comprises showing the advertisement in the virtual reality or real space.
However, Kusumoto teaches
the advertising method according to claim 1, wherein providing the visitor of the website with an advertisement comprises showing the advertisement in the virtual reality or real space ([0050] "At operation 266, the method provides for presentation to a user of the selected advertisement group using the virtual world, wherein the users have access to the virtual world." See also [0066].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tawiah by adding wherein providing the visitor of the website with an advertisement comprises showing the advertisement in the virtual reality or real space, as taught by Kusumoto, in order for participants interacting with the virtual environment can view advertisements (Kusumoto, [0021]).

Regarding claim 20¸Tawiah does not teach
the advertising system according to claim 11 , wherein the advertisement is displayed in the virtual reality or real space.
However, Kusumoto teaches
the advertising system according to claim 11 , wherein the advertisement is displayed in the virtual reality or real space ([0050] "At operation 266, the method provides for presentation to a user of the selected advertisement group using the virtual world, wherein the users have access to the virtual world." See also [0066].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Tawiah by adding wherein the advertisement is displayed in the virtual reality or real space, as taught by Kusumoto, in order for participants interacting with the virtual environment can view advertisements (Kusumoto, [0021]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tawiah (P. G. Pub. No. 2009/0189982), in view of Kusumoto ( P. G. Pub. No. 2005/0216346), in further  view of Lavanchy (U.S. Patent No. 6,758,754).

Regarding claim 5, Tawiah and Kusumoto do not teach
the advertising method according to claim 1, further comprising, when the preferred player is selected, providing the visitor of the website with an advertisement comprises providing an advertisement of a company that sponsors the selected player.
However, Lavanchy teaches
the advertising method according to claim 1, further comprising, when the preferred player is selected, providing the visitor of the website with an advertisement comprises providing an advertisement of a company that sponsors the selected player (Column 8 lines 1-18, trading card of a specific player selected and displayed on a user interface [website] that has "sponsor logo for advertising purposes" [providing an ad of a company that sponsors the selected player]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the systems of Tawiah and Kusumoto by adding when the preferred player is selected, providing the visitor of the website with an advertisement comprises providing an advertisement of a company that sponsors the selected player, as taught by Lavanchy, for providing branding opportunities for partners
and clients who sponsor player competition (Lavanchy,, Column 2 lines 19-20).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tawiah (P. G. Pub. No. 2009/0189982), in view of Kusumoto ( P. G. Pub. No. 2005/0216346), in further  view of Pascal (U.S. Patent No. 9,427,661).

Regarding claim 6, Tawiah and Kusumoto do not teach
the advertising method according to claim 1, wherein reproducing and displaying the event comprises showing an avatar registered by each of the players to another player who is registered as a friend by a corresponding player among the players.
However, Pascal teaches
the advertising method according to claim 1, wherein reproducing and displaying the event comprises showing an avatar registered by each of the players to another player who is registered as a friend by a corresponding player among the players (Column 3 lines 17-32, "Shown is the playing area (playing area, playing world, virtual city, etc.) which depicts buildings and virtual friends 200. There is no limit to the number of virtual friends that would appear walking around in the playing world. The buildings can be placed by the player as the game progresses. The virtual friends 200 are depicted walking around the playing area, entering and leaving buildings, etc. The virtual friends 200 "live" in the playing area and have an effect on the gameplay. For example, if the player owns a casino in the paying area, the virtual friends 200 can enter the casino, play and Jose money, of which the player's game credits would reflect "winning" this money from the virtual friends 200. Virtual friends 200 (also referred to as icons, friend icons, avatars, friend avatars, etc.) can also buy items in the playing area (e.g., food, etc.) and contribute to the economy of the playing area." See also column 4, lines 47-56.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the systems of Tawiah and Kusumoto by adding wherein reproducing and displaying the event comprises showing an avatar registered by each of the players to another player who is registered as a friend by a corresponding player among the players, as taught by Pascal, in order for the player to interact with his/her friends in a virtual world (Pascal, abstract).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tawiah (P. G. Pub. No. 2009/0189982), in view of Kusumoto ( P. G. Pub. No. 2005/0216346), in further  view of Sheehan (P. G. Pub. No. 2013/0178960).

Regarding claim 7¸Tawiah and Kusumoto do not teach
The advertising method according to claim 1, wherein reproducing and displaying the event comprises displaying a second avatar in such a manner that the second avatar is superimposed on the display of the avatar in the event currently displayed, and wherein
the second avatar is prepared based on information collected on a corresponding player in another event.
However, Sheehan teaches
The advertising method according to claim 1, wherein reproducing and displaying the event comprises displaying a second avatar in such a manner that the second avatar is superimposed on the display of the avatar in the event currently displayed, and wherein the second avatar is prepared based on information collected on a corresponding player in another event.
 ([0029] "executable instructions for displaying a previous recording of tracked motion as a visual overlay [superimpose] onto currently tracked motion in real time; executable instructions for aligning and synchronizing previous recordings and a currently tracked motion" See also [0041] and [0042].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the systems of Tawiah and Kusumoto by adding wherein reproducing and displaying the event comprises displaying a second avatar in such a manner that the second avatar is superimposed on the display of the avatar in the event currently displayed, and wherein the second avatar is prepared based on information collected on a corresponding player in another event, as taught by Sheehan, in order to measure the deviations between the two avatars (Sheehan, [0042]).

Regarding claim 8¸Tawiah and Kusumoto do not teach 
the advertising method according to claim 7, further comprising comparing a record of the preferred player to a record of the player corresponding to the second avatar in the other event.
However, Sheehan teaches
the advertising method according to claim 7, further comprising comparing a record of the preferred player to a record of the player corresponding to the second avatar in the other event ([0042] "At block 740, the method 700 further includes overlaying the previously-recorded model avatar on the real-time avatar ( or vice versa). The overlay can be done in real time or at a later time. At block 750, deviations between the two avatars can be measured constantly or at intervals. At block 760, a display or computer system can provide a warning of deviations that exceed allowable thresholds. At block 770, in some embodiments the method 700 includes recording the patient's exercise motions, real-time avatar recordings, and/ or deviations to a computer memory device for later review by  a trainer, physician, or physical therapist.").
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the systems of Tawiah and Kusumoto by adding further comprising comparing a record of the preferred player to a record of the player corresponding to the second avatar in the other event, as taught by Sheehan, in order to measure the deviations between the two avatars (Sheehan, [0042]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tawiah (P. G. Pub. No. 2009/0189982), in view of Kusumoto ( P. G. Pub. No. 2005/0216346), in further  view of Borst (P. G. Pub. No. 2011/0055734).

Regarding claim 9¸Tawiah and Kusumoto do not teach 
the advertising method according to any one of claim 1, wherein reproducing and displaying the event comprises displaying a number of the avatars in the virtual reality or real space is limited using filtering conditions set in advance.
However, Borst teaches
the advertising method according to any one of claim 1, wherein reproducing and displaying the event comprises displaying a number of the avatars in the virtual reality or real space is limited using filtering conditions set in advance ([0006] "According to an aspect of the present invention a computerized system provides a graphical representation of a chat room or some other common area, such as a virtual park, in which multiple avatars or virtual characters can interact. While the user is visiting the common area with his avatar or character ( or other virtual item), the system is limited to displaying only a certain number of such items, such as, for example, 30 (or another designated quantity), in a user's viewing area (including the user's own avatar/character). Furthermore, the system may display only a subset (portion) of the common area as the viewing area displayed on the user's display." See also [0061].).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the systems of Tawiah and Kusumoto by adding wherein reproducing and displaying the event comprises displaying a number of the avatars in the virtual reality or real space is limited using filtering conditions set in advance, as taught by Borst, in order to improve the efficiency of the system by limiting the number of avatars viewed by the user (Borst, [0061]).

Relevant Prior Art
The following references are prior art references made of record and not relied upon but considered pertinent to Applicant’s disclosure:
Khan (Patent No. 10,668,382) discusses augmenting a video game with avatar of real word person and with friend’s avatar.  
Crowe (P. G. Pub. No. 2012/0011002) discusses selecting advertisements based on the avatar and the user. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855. The examiner can normally be reached Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE P BRADY/Primary Examiner, Art Unit 3621